     Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 1 of 14




               THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                        )
Consumer Financial Protection Bureau,   )
                                        )
                   Plaintiff,           )     Civil Action No. 3:CV-17-00101
                                        )     (Hon. Robert D. Mariani)
      v.                                )
                                        )
Navient Corporation, et al.,            )
                                        )
                   Defendants.          )


               REPLY IN SUPPORT OF DEFENDANTS’
              MOTION FOR CERTIFICATION AND STAY
         Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 2 of 14




                                        TABLE OF CONTENTS

                                                                                                                Page

ARGUMENT .............................................................................................................1
I.       THE ORDER INVOLVES A CONTROLLING QUESTION OF LAW ........................... 2
II.      THERE IS A SUBSTANTIAL GROUND FOR DIFFERENCE OF OPINION.................. 4
III.     AN APPEAL MAY MATERIALLY ADVANCE THE ULTIMATE
         TERMINATION OF THE LITIGATION ................................................................... 5
IV.      THE COURT SHOULD EXERCISE ITS DISCRETION TO CERTIFY THE
         ORDER AND STAY PROCEEDINGS IN THE CASE ................................................ 6
CONCLUSION ..........................................................................................................8




                                                        -i-
         Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 3 of 14




                                    TABLE OF AUTHORITIES

                                                                                                         Page(s)
                                                    CASES

Am. Hotel & Lodging Ass’n v. City of Los Angeles, No. CV 14-09603-
     AB (SSX), 2015 WL 10791930 (C.D. Cal. Nov. 5, 2015).............................. 7

DIRECTV Inc. v. Seijas, 508 F.3d 123 (3d Cir. 2007) .............................................. 3

FEC v. NRA Political Victory Fund, 513 U.S. 88 (1994) .......................................... 4

Forsyth v. Kleindienst, 599 F.2d 1203 (3d Cir. 1979) ............................................... 7

FTC v. Wyndham, 10 F. Supp. 3d 602 (D.N.J. 2014) ................................................ 5

Henriquez-Disla v. Allstate Prop. & Cas. Ins. Co., No. CIV.A. 13-
     284, 2014 WL 3887750 (E.D. Pa. Aug. 7, 2014) ........................................ 7-8

In re Cargill Meat Sols. Wage & Hour Litig., No. 3:06-CV-00513,
       2008 WL 11366373 (M.D. Pa. July 11, 2008) ................................................ 2

Katz v. Carte Blanche Corp., 496 F.2d 747 (3d Cir. 1974) ....................................... 5

McMaster v. E. Armored Servs., Inc., 780 F.3d 167 (3d Cir. 2015).......................... 3

Nken v. Holder, 556 U.S. 418 (2009) ........................................................................ 7

Pennsylvania v. Navient Corp., No. 3:17-CV-1814, 2019 WL
     1052014 (M.D. Pa. Mar. 5, 2019) ............................................................... 4-5

Weitzner v. Sanofi Pasteur, Inc., No. 3:11-CV-2198, 2014 WL
      1786500 (M.D. Pa. May 5, 2014) .................................................................... 8

                        STATUTES, RULES, AND REGULATIONS

28 U.S.C. § 1292(b) ..........................................................................................passim

                                       OTHER AUTHORITIES

16 Wright & Miller, Fed. Prac. & Proc. Juris. § 3930 (3d ed.) ................................. 1




                                                       - ii -
       Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 4 of 14




                                   ARGUMENT

      The only question at issue is whether Director Kraninger validly ratified this

lawsuit—in particular, whether the ratification was valid based on this Court’s

finding that the applicable statute of limitations had been equitably tolled. As this

Court recognized, this issue “may be dispositive of the entire action,” Doc. 557 at

3—if Defendants are correct, the ratification was invalid, and the CFPB’s lawsuit

cannot proceed. The question is therefore clearly controlling, and its resolution on

appeal “may materially advance the ultimate termination of the litigation,” 28

U.S.C. § 1292(b); see 16 Wright & Miller, Fed. Prac. & Proc. Juris. § 3930 (3d ed.)

(“There is no doubt that a question is ‘controlling’ if its incorrect disposition would

require reversal of a final judgment”).

      There is no existing authority as to whether equitable tolling can rescue an

otherwise time-barred ratification, and “there is substantial ground for difference of

opinion,” 28 U.S.C. § 1292(b), on this novel question. The criteria under 28

U.S.C. § 1292(b) are clearly met, and this pure issue of law, which is also pending

before other Courts of Appeals, should be resolved promptly by the Third Circuit

before the Court and the parties expend significant efforts on further proceedings

that may turn out to have been unnecessary.
         Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 5 of 14




    I.      THE ORDER INVOLVES A CONTROLLING QUESTION OF LAW

         The CFPB argues there is no controlling question of law because “reversal

of this Court’s holding regarding equitable tolling would not require dismissal.”

Doc. 562 at 4. This argument is incorrect for three separate reasons.

         First, in focusing exclusively on equitable tolling, the CFPB misses the

essential issue—that is, whether Director Kraninger validly ratified the action and

thus “save[d] the CFPB’s case from dismissal.” Doc. 557 at 23. As this Court

explained, “in the absence of an equitable remedy, the Court is bound by the

application of a basic principle of ratification, despite its potentially draconian

result: that Director Kraninger’s ratification came outside of the statute of

limitations for the CFPB’s claims and she was thus without the ability to act in this

action at the time the ratification was made in July of 2020.” Id. (emphasis added).

Thus, the Court’s holding on equitable tolling rendered valid Director Kraninger’s

otherwise time-barred ratification and allowed the CFPB’s action to proceed.

Reversal of that holding would indeed require dismissal. There should be no

dispute that this issue is controlling. See In re Cargill Meat Sols. Wage & Hour

Litig., No. 3:06-CV-00513, 2008 WL 11366373, at *5 (M.D. Pa. July 11, 2008)

(“An issue involving a dispositive defense is controlling.”).1


1
  The CFPB does not dispute that an appeal from the Court’s order would not
require the Third Circuit to resolve disputed factual questions or wade into a


                                            2
       Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 6 of 14




      Second, to the extent the Bureau is now arguing that no ratification was

required at all, that argument is clearly waived and the Bureau should be estopped

from materially reversing its litigation position. See McMaster v. E. Armored

Servs., Inc., 780 F.3d 167, 169 n.1 (3d Cir. 2015) (holding, on interlocutory appeal

under § 1292(b), that a party’s “alternative argument … was not presented to the

District Court and is therefore deemed waived”); DIRECTV Inc. v. Seijas, 508 F.3d

123, 125 n.1 (3d Cir. 2007) (“It is well established that arguments not raised before

the District Court are waived on appeal.”). This Court itself recognized that “the

CFPB … conceded the necessity of ratification,” Doc. 557 at 7 n.4 (emphasis

added), and for that reason focused on whether Director Kraninger’s ratification

was valid. This critical concession is consistent with the Bureau’s reliance on

ratification to try to save other cases from dismissal after Seila Law. See, e.g.,

CFPB v. All Am. Check Cashing, Inc., Case No. 18-60302, Doc. 00515546446 (5th

Cir. Aug. 31, 2020) (arguing ratification was valid and provided sufficient

remedy); CFPB v. Nationwide Biweekly Admin., Inc., Case Nos. 18-15431,

18-15887, Doc. 84 (9th Cir. Sept. 28, 2020) (same).

      Third, the CFPB’s argument that ratification is an “equitable remedy” has no

bearing on the § 1292(b) criteria. The controlling issue here is whether Director



voluminous factual record, or that the question at issue is the type for which
interlocutory review is warranted. Doc. 562 at 3-5; Doc. 561 at 4-5.

                                           3
         Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 7 of 14




Kraninger’s ratification was valid and thus saved the CFPB’s lawsuit from

dismissal; characterizing ratification as an “equitable remedy” does not make that

issue any less novel or controlling. And regardless of whether ratification is an

“equitable remedy,” it must satisfy certain requirements in order to be valid. As

this Court explained, controlling precedent requires that “the party ratifying should

be able … to do the act ratified” both (1) “at the time the act was done,” and (2) “at

the time the ratification was made.” Doc. 557 at 6 (quoting FEC v. NRA Political

Victory Fund, 513 U.S. 88, 98 (1994)).

   II.      THERE IS A SUBSTANTIAL GROUND FOR DIFFERENCE OF OPINION

         The CFPB claims there is no “substantial ground for difference of opinion,”

presenting the issue as a routine “application of equitable tolling.” Doc. 562 at 5-6.

But the actual question at issue—whether the time-barred claims of an

unconstitutional federal agency are revived by a post-hoc ratification—is hardly a

settled one. This Court thoroughly analyzed that issue in a thirty-two-page order

that drew on various authorities—none of them involving a straightforward

application of equitable tolling to save an otherwise invalid ratification. The CFPB

itself cites no case applying equitable tolling under similar circumstances. See

Doc. 562 at 7-8. The novelty of this question presents substantial grounds for

difference of opinion, and this question is presently pending before other Courts of

Appeals, Doc. 561 at 6; Doc. 562 at 10 n.6. See Pennsylvania v. Navient Corp.,



                                           4
          Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 8 of 14




No. 3:17-CV-1814, 2019 WL 1052014, at *4 (M.D. Pa. Mar. 5, 2019) (Mariani, J.)

(“[W]hen novel legal issues are presented, on which fair-minded jurists might

reach contradictory conclusions, a novel issue may be certified for interlocutory

appeal without first awaiting development of contradictory precedent.” (quoting

FTC v. Wyndham, 10 F. Supp. 3d 602, 634-35 (D.N.J. 2014) (alteration in original)

(internal quotation marks omitted)).

   III.     AN APPEAL MAY MATERIALLY ADVANCE THE ULTIMATE
            TERMINATION OF THE LITIGATION

      Unable to contest that an appeal may “materially advance the ultimate

termination of the litigation” by eliminating the need for the Court to rule on the

Parties’ pending motions, see infra at 8, the need for further expert discovery, id.,

and, most critically, the need for trial, the CFPB argues that trial may not be

necessary because the Court may grant Defendants’ pending summary judgment

motion, Doc. 562 at 9. To be sure, Defendants believe their summary judgment

motion should be granted, but as evident from the CFPB’s failure to cite any case

law supporting this argument, whether some intervening decision might otherwise

result in the termination of the litigation has no bearing on whether a successful

appeal would itself eliminate the need for trial. Were that the standard, no order

could be certified except on the eve of trial. See Katz v. Carte Blanche Corp., 496

F.2d 747, 756 (3d Cir. 1974) (policies behind § 1292(b) include “avoidance of

possibly wasted trial time and litigation expense”).


                                          5
          Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 9 of 14




    IV.     THE COURT SHOULD EXERCISE ITS DISCRETION TO CERTIFY THE
            ORDER AND STAY PROCEEDINGS IN THE CASE

      The CFPB argues that the Court should not certify its order because the

question at issue is not of “nationwide significance,” Doc. 562 at 10-11. But by its

own admission, a Third Circuit decision would provide guidance for six pending

cases across five circuits, including another case pending in the Third Circuit. Id.

at 10 & n.6. Indeed, the Court has already recognized the nationwide significance

of this question. See Doc. 557 at 32 (a contrary decision may “necessitate the

dismissal of a number of actions that the CFPB has brought and continues to

pursue in other courts”). Moreover, the Third Circuit’s decision may impact future

CFPB cases, as the Bureau has argued that the statutes of limitations did not begin

to run at all until the remedy in the Supreme Court’s Seila Law decision rendered

the agency’s structure constitutional, see Doc. 518 at 8-10. This argument, if

accepted, could toll various statutes of limitations for the nine years the CFPB was

in operation before Seila Law. And the question is one of extraordinary

importance generally, not only for other CFPB actions.2 Whether a government

agency’s unconstitutionality is an “extraordinary circumstance” supporting




2
 The CFPB does not dispute that the Court should consider the importance of the
question in deciding whether to certify, nor does it contest the extraordinary
importance of the question involved here.

                                          6
      Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 10 of 14




equitable tolling may have broad application beyond this case and this government

agency.

       Finally, the CFPB argues that the Court should apply the factors from Nken

v. Holder, 556 U.S. 418 (2009), to decide whether to stay proceedings pending

interlocutory appeal, Doc. 562 at 11. But the Nken factors apply when staying an

order or final judgment, not a pending action. See Am. Hotel & Lodging Ass’n v.

City of Los Angeles, No. CV 14-09603-AB (SSX), 2015 WL 10791930, at *2–3

(C.D. Cal. Nov. 5, 2015) (holding that “Nken applies specifically to stays of the

enforcement of an order or judgment” and that, when considering stays under

§ 1292(b), courts consider whether appellate review “could materially affect this

case and advance the ultimate termination of litigation” and “whether a stay will

‘promote[] economy of time and effort for the Court and the parties’” (alteration in

original)).

       To promote efficiency and avoid unnecessary efforts, the Court should

follow the routine practice in this circuit and stay the action pending resolution of

the interlocutory appeal. See Doc. 561 at 9-10; see also Forsyth v. Kleindienst,

599 F.2d 1203, 1208 (3d Cir. 1979) (“[I]nstitutional efficiency is a major purpose

of the certification provision.”); Henriquez-Disla v. Allstate Prop. & Cas. Ins. Co.,

No. CIV.A. 13-284, 2014 WL 3887750, at *6 (E.D. Pa. Aug. 7, 2014) (staying

case because it would be “counterproductive to proceed without resolution of this



                                          7
      Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 11 of 14




underlying issue”); Weitzner v. Sanofi Pasteur, Inc., No. 3:11-CV-2198, 2014 WL

1786500, at *3 (M.D. Pa. May 5, 2014) (staying case to avoid “wasteful and

unnecessary” efforts). Currently pending before the Court are the following:

    CFPB’s Motion in Limine to Preclude Evidence from Outside the Relevant
     Time Period, Doc. 391.

    CFPB’s Objections to Special Master’s Order Denying Request to
     Disqualify Dr. Ang, Doc. 459. Further expert discovery related to Dr. Ang
     is currently on hold pending resolution of the CFPB’s objections.

    The parties’ cross-motions for summary judgment, which involve hundreds
     of pages of briefing and statements of facts and responses, Docs. 468, 469.

    Defendants’ Motion to Strike Declarations of Ebony Johnson and
     Christopher Albanese, Doc. 507.

    Defendants’ Motion to Strike Plaintiff’s Response to Defendants’ Statement
     of Undisputed Material Facts, Doc. 524.

If the Third Circuit were to reverse this Court’s order, any intervening rulings on

these motions will be mooted, and any further depositions or trial preparation

would be unnecessary. And although the CFPB contends that the appeal would

delay potential redress, no trial date has been set, and there is no indication that

appeal will in fact delay the completion of this litigation.

                                   CONCLUSION

      Defendants respectfully request that this Court certify its January 13, 2021

order for interlocutory appeal pursuant to 28 U.S.C. § 1292(b) and stay

proceedings in this case pending resolution of the appeal.




                                           8
     Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 12 of 14




Dated: February 18, 2021          Respectfully submitted,


                                  /s/ Jonathan E. Paikin
                                  Jonathan E. Paikin (DC 466445) (pro hac vice)
                                  Karin Dryhurst (DC 1034290) (pro hac vice)
                                  Wilmer Cutler Pickering
                                    Hale and Dorr LLP
                                  1875 Pennsylvania Avenue, NW
                                  Washington, DC 20006
                                  jonathan.paikin@wilmerhale.com
                                  karin.dryhurst@wilmerhale.com
                                  Tel: 202-663-6000
                                  Fax: 202-663-6363

                                  Daniel P. Kearney (DC 977148) (pro hac vice)
                                  Kirkland & Ellis LLP
                                  1301 Pennsylvania Avenue, NW
                                  Washington, DC 20004
                                  daniel.kearney@kirkland.com
                                  Tel: 202-389-5000

                                  Daniel T. Brier (PA 52348)
                                  Myers Brier & Kelly, LLP
                                  425 Spruce Street, Suite 200
                                  Scranton, PA 18503
                                  dbrier@mbklaw.com
                                  Tel: 570-342-6100
                                  Fax: 570-342-6147

                                  Counsel for Navient Corporation, Navient
                                  Solutions, LLC, and Pioneer Credit
                                  Recovery, Inc.




                                    9
     Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 13 of 14




                    CERTIFICATE OF WORD COUNT


     I hereby certify in accordance with Local Rule 7.8(b)(2) that the foregoing

document is 1,899 words.

                                     /s/ Karin Dryhurst
                                     Karin Dryhurst (DC 1034290) (pro hac vice)
                                     Wilmer Cutler Pickering
                                       Hale and Dorr LLP
                                     1875 Pennsylvania Avenue, NW
                                     Washington, DC 20006
                                     karin.dryhurst@wilmerhale.com
                                     Tel: 202-663-6000
                                     Fax: 202-663-6363

Dated: February 18, 2021
      Case 3:17-cv-00101-RDM Document 565 Filed 02/18/21 Page 14 of 14




                         CERTIFICATE OF SERVICE


      I hereby certify that on February 18, 2021, I filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to all counsel of record who are deemed to have consented to electronic

service.

                                      /s/ Karin Dryhurst
                                      Karin Dryhurst (DC 1034290) (pro hac vice)
                                      Wilmer Cutler Pickering
                                        Hale and Dorr LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      karin.dryhurst@wilmerhale.com
                                      Tel: 202-663-6000
                                      Fax: 202-663-6363
